Order and judgment, Supreme Court, New York County (Beatrice Shainswit, J.), entered on or about January 26, 1994 and February 28, 1994, respectively, which granted plaintiff’s motion for summary judgment against Steven Dorn and awarded plaintiff a total of $178,817.21, unanimously affirmed, with costs.
In light of the fact that Steven Dorn signed the contract at issue for work to be performed by plaintiff at Dorn & Marini’s premises, in his personal and not his representative capacity, and since there is no evidence that plaintiff was aware that Dorn was allegedly signing as an agent for a principal, Dorn is personally liable on the contract (see, Ell Dee Clothing Co. v Marsh, 247 NY 392, 397; New England Mar. Contrs. v Martin, 156 AD2d 804). We also note that the instant proposal by plaintiff to furnish labor and material to accomplish specified *356design work for a quoted price to "Dorn & Marini”, which was "approved and accepted” by Steven Dorn, clearly constitutes a binding contract. Concur—Sullivan, J. P., Rosenberger, Ellerin, Ross and Williams, JJ.